Name: Council Regulation (EEC) No 164/87 of 19 January 1987 fixing, for 1987, the quota applicable to imports into Portugal of certain milk products coming from the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: international trade;  Europe
 Date Published: nan

 No L 21 /2 Official Journal of the European Communities 23 . 1 . 87 COUNCIL REGULATION (EEC) No 164/87 of 19 January 1987 fixing, for 1987, the quota applicable to imports into Portugal of certain milk products coming from the Community as constituted on 31 December 1985 HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission , Whereas the initial quota for 1986 applicable to Portugal for certain milk products coming from the Community as constituted on 31 December 1985 was fixed by Council Regulation (EEC) No 492/86 (') at 1 220 tonnes ; Whereas Article 269 (2) (c) of the Act of Accession fixed at 10 % the annual minimum rate of progressive increase of the quota expressed in volume ; whereas the above ­ mentioned percentage should be used in fixing, for 1987, the quota applicable to imports of certain milk products into Portugal, Article 1 The quota which the Portuguese Republic may, pursuant to Article 269 of the Act of Accession apply, in 1987, to imports of certain milk products coming from the Community as constituted on 31 December 1985 shall be that set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 January 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 54, 1 . 3 . 1986, p. 29. 23 . 1 . 87 Official Journal of the European Communities No L 21 /3 ANNEX CCT heading No Description Quota for 1987 (tonnes) 04.04 Cheese and curd : D. Processed cheese, not grated or powdered l E. Other : , I. Nor grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight ( of the non-fatty matter : ) 1 342 b) Exceeding 47 % but not exceeding 72 % : l ex 1 . Cheddar :  Of the 'Ilha' type ex 2. Other :  Of the 'Holland' type I